IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


RICHARD ARJUN KAUL, M.D.,                     : No. 13 MM 2021
                                              :
                    Petitioner                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
PENNSYLVANIA MEDICAL BOARD,                   :
                                              :
                    Respondent                :


                                      ORDER



PER CURIAM

      AND NOW, this 6th day of April, 2021, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.